              Case 4:19-cv-01453-HSG Document 51 Filed 10/29/20 Page 1 of 2



 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian (SBN 226337)
 2   david@yeremianlaw.com
     Roman Shkodnik (SBN 276295)
 3   roman@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 4   Glendale, California 91203
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308
     Attorneys for Plaintiff
 6   JOSE FRANCO
 7   SHEA & McINTYRE, A P.C.
     John F. McIntyre, Jr. (SBN 172128)
 8    jmcintyre@sheamcintyre.com
     Kevin Elliott (SBN276295)
 9   kelliott@sheamcintyre.com
     2166 The Alameda
10   San Jose, CA 95126-1144
     Telephone: (408) 298-6611
11   Facsimile:     (408) 275-0814
12   Attorneys for Defendants
     E-3 SYSTEMS
13

14
                                      UNITED STATES DISTRICT COURT
15
                                     NORTHERN DISTRICT OF CALIFORNIA
16

17
     In re E-3 Systems Litigation.                      Case No. 4:19-cv-01453-HSG
18
                                                     ORDER
19

20                                                      Judge:          Hon. Haywood S. Gilliam, Jr
                                                        Courtroom:      2 (4th Floor)
21

22                                                      Complaint Filed: February 14, 2019

23

24

25

26

27
28


                                                ORDER
              Case 4:19-cv-01453-HSG Document 51 Filed 10/29/20 Page 2 of 2



 1
                                                        ORDER
 2
            Pursuant to the above Stipulation and good cause appearing, it is hereby ordered as follows:
 3
            Upon considering the Joint Stipulation submitted by the Parties, and good cause appearing
 4
     therefor, the Court hereby orders as follows:
 5
            The deadline for Plaintiffs to file and serve their Motion for Class Certification is continued
 6
     from November 4, 2020, to December 4, 2020.
 7
            The deadline for Defendant to file and serve its Opposition to Plaintiffs’ Motion for Class
 8
     Certification is continued from December 15, 2020, to January 14, 2021.
 9
            The deadline for Plaintiffs to file and serve their Reply in support of their Motion for Class
10
     Certification is continued from January 5, 2021, to February 4, 2021.
11
            The hearing on Plaintiffs’ Motion for Class Certification is continued from January 21, 2021, to
12
     February 25, 2021 at 2:00 p.m.
13
            All other dates and deadlines scheduled will remain the same as currently set.
14
            IT IS SO ORERED:
15

16   Dated: 10/29/2020                               ___________________________________
                                                           Hon. Haywood S. Gilliam, Jr
17                                                         Judge of the U.S. District Court
18

19

20

21

22

23

24

25

26

27
28
                                                          2
                                                        ORDER
